Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 11/15/2016. It is noted, however, that applicant has not filed a certified copy of the GB1619337.7 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claims 1, 14, and 15; “means for allowing blood to be introduced” and “means for varying the volume of the first reservoir” without modification with any structure. Therefore, “means” is properly invoking 112(f). 
Based on the specification ¶0031 and ¶0097 of PG-PUB term “means for allowing blood to be introduced” is interpreted as syringe 11 and also “ means for varying the volume of the first reservoir” is interpreted as syringe 11 and portion 31b.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means in claim 11. There is structure associated with the noun word, i.e. the syringe, therefore, it fails the third prong and does not invoke 112(f).

not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 15 terms “means for allowing blood to be introduced” and “means for varying the volume of the first reservoir” and “first reservoir” are referring to the same element or syringe 11, not different limitation as they are claimed, thus rendering the claims unclear and indefinite.
Remaining claims are rejected based on their dependencies to these claims. 
plug” in claim 16 is not clear and the specification doesn’t provide any information about what a porous plug is and how it can be used as a syringe.
Claim 17 recites “the second reservoir is located above the entrance of the channel into the second reservoir.” It is not clear how/if second reservoir is into the second reservoir, or if channel is into the second reservoir how reservoir can be above the entrance of channel that makes claim unclear and therefore the scope of claim is indefinite. Besides it is not clear what above the entrance means, does it mean the upstream of flow or in a vertical direction above the channel entrance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 11, 15-18, 20-26, 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 4884577A, “Merrill”) in view of Steckle et al. (US 20050213427 A1,” Steckle”).
Regarding claim 1, Merrill in Figs. 1 and 2 discloses a device (10) for determining the rheological properties of blood (at least abstract), the device (10) comprising: a channel (14) having at least one channel sub-section (16) that has a substantially constant cross section (Col.2 lines 50-60 - porous bed 16 fills a hollow column and in Col 3 line bed is a capillary tube with a 1 mm inside diameter); an apparatus (not shown) for determining a pressure differential (Col.3 lines 20-29; – measuring height of blood column to determine pressure difference across bed) along at least a portion of the sub-section (16) of the channel (14); a first reservoir (12) that is adapted to be located at a first end (26) of the channel (14) and to be placed in fluid communication with the channel (14), a second reservoir (40) that is adapted to be placed in fluid communication with the first reservoir (12) via the channel (14), means (34) for allowing blood to be introduced into the device (10); an outlet (20) for allowing gas to be expelled (Col.2 – line 43) from the device (10). 
Merrill fails to disclose the first reservoir being of variable internal volume; the second reservoir being of variable internal volume; and means for varying the volume of the first reservoir, such that when the first and second reservoirs are in fluid communication with the first and second ends of the channel respectively, blood may be caused to flow along the channel in alternating directions. 
However, Steckle teaches a device for measuring rheological parameters of a given sample that the first reservoir (35) being of variable internal volume (piston 30 changes the volume); the second reservoir (15) being of variable internal volume (using piston 10); such that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use variable volume reservoirs with alternating direction of sample flow as taught by Steckle for Merrill’s viscometer to measure rheological properties of blood. One of ordinary skill in the art would know by periodically reversing the direction of flow through the tubing in a reciprocating manner, continuous measurements may be made on a relatively small sample of fluid, therefore, this movable reciprocating configuration in the reciprocating capillary viscometers results in a more accurate flow measurements requiring a small sample of fluid or blood. 
Regarding claim 4, Merrill further discloses the length of the at least one sub-section is in the range of about 0.5 to about 15 cm. (Col. 3 line 36 and 54).
Regarding claim 5, Merrill further discloses the ratio of length to internal diameter of the at least one sub-section is greater than about 5:1. (Col.3 line 30 and line 36- 1 mm bed diameter and length of 1 cm)
Regarding claim 6, Merrill further discloses the distance between the first and second reservoirs is less than about 50 cm. (Col.3 line 36 and col.4 line 1).
Regarding claim 7, Merrill further discloses the first and second reservoirs each have a maximum volume that is less than about 50 ml. (Col.3 – line 38 and col.4 line 1).
Regarding claim 8, Merrill fails to disclose one or both of the first and second reservoirs comprises a plunger and a hollow cylinder, the plunger being movable along the longitudinal axis of the cylinder to alter the internal volume of the reservoir.
However, Steckle teaches one or both of the first (35) and second (15) reservoirs comprises a plunger (30, 10) and a hollow cylinder (cylinders connected to 20, 40), the plunger 
The reasons for combining and motivation are the same as recited in the rejection of claim 1.
Regarding claim 9, Merrill fails to disclose one or both of the first and second reservoirs is provided by a syringe.
However, Steckle (at least in abstract) teaches one or both of the first and second reservoirs is provided by a syringe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Steckles’ syringe for Merrill’s blood viscometer. One of ordinary skill in the art would know syringe as a more convenient way of carrying blood in medical blood lab tests.
Regarding claim 11, Merrill discloses means (34) for allowing liquid to be introduced into the device (10)
Merrill fails to disclose the first reservoir is provided by a syringe that is adapted to be placed in fluid communication with the at least one channel.
However, Steckle teaches the first reservoir (35) is provided by a syringe (at least abstract) that is adapted to be placed in fluid communication with the at least one channel (50).
The reasons for combining and motivation are the same as recited in the rejection of claim 9.
Regarding claim 15, Merrill in Fig.2 discloses a device (10) for determining the rheological properties of blood (at least abstract), the device (10) comprising: a channel (14); an apparatus (not shown) for determining a pressure differential (Col.3 lines 20-29 – determine pressure differential with measuring height of blood column) along at least a portion of the sub-section of the channel (14); a first reservoir (12) that is adapted to be located at a first end (26) of the channel (14) and to be placed in fluid communication with the channel (14), a second 
Merrill fails to disclose the first reservoir being of variable internal volume; the second reservoir being configured to hold a liquid received from the channel, such that the liquid may be returned to the channel; and means for varying the volume of the first reservoir, such that when the first and second reservoirs are in fluid communication with the first and second ends of the channel respectively, blood may be caused to flow along the channel in alternating directions. 
However, Steckle teaches a device for measuring rheological parameters of a given sample that the first reservoir (35) being configured to hold a liquid received from the channel (50), such that the liquid may be returned to the channel (50); and means (piston 30) for varying the volume of the first reservoir (35), such that when the first (35) and second reservoirs (15) are in fluid communication with the first (45) and second ends(25) of the channel (50) respectively, fluid may be caused to flow along the channel (50) in alternating directions (7 to 8 and vice versa).
The reasons for combining and motivation are the same as recited in the rejection of claims 1.
Regarding claim 16, Merrill fails to disclose the second reservoir comprises a porous plug to hold liquid received from the channel.
However, Merrill teaches using porous body of 16 to use in blood viscometer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir as a porous body to have the benefit of better assumption of flow and more accurate results as suggested by Merrill (Col.2 lines 40-50).

Regarding claim 17, Merrill further discloses the second reservoir (12) is located above the entrance of the channel (14, 16, lower portion connected to 22).

Regarding claim 18, Merrill further discloses the apparatus determines a pressure differential (Col.3 lines 20-29 – determining pressure differential with measuring height of blood column) along a portion of the channel (14, 16, lower portion connected to 22) having a substantially constant cross-section (Col.2 lines 50-60 - porous bed 16 fills a hollow column and in Col 3 line bed is a capillary tube with a 1 mm inside diameter).
Regarding claim 20, Merrill in Fig.2 discloses a method of measuring the rheological properties of blood (at least abstract), comprising the steps of: providing a device (10) according to claim 1; introducing (Col.5 line 5- using needle 34) blood into the device (10); expelling gas (20) or fluid from the device (10); ensuring that the first and second reservoirs are in fluid communication with the channel (14); recording or measuring the rate of blood flow (col.3 line 9) between the first and second reservoirs; and monitoring the apparatus for determining a pressure differential (Col.3 lines 20-29 – determine pressure differential with measuring height of blood column).
Merrill fails to disclose altering the internal volume of the first reservoir so as to cause blood to flow along the channel in a first direction (7 to 8) causing the blood to flow along the channel in a second direction (8 to 7).
However, Steckle teaches altering the internal volume of the first reservoir so as to cause blood to flow along the channel in a first direction (7 to 8) causing the blood to flow along the channel in a second direction (8 to 7).
The reasons for combining and motivation are the same as recited in the rejection of claims 1, 14, 15 regarding reciprocating viscometers.
Regarding claim 21, Merrill in Fig.2 discloses a method of measuring the rheological properties of blood (at least abstract), comprising the steps of: providing a device (10) according to claim 14; introducing (Col.5 line 5- using needle 34) blood into the device (10); expelling gas (20) or fluid from the device (10); ensuring that the first and second reservoirs are in fluid communication with the channel (14); recording or measuring the rate of blood flow (col.3 line 9) between the first and second reservoirs; and monitoring the apparatus for determining a pressure differential (Col.3 lines 20-29 – determine pressure differential with measuring height of blood column).
Merrill fails to disclose altering the internal volume of the first reservoir so as to cause blood to flow along the channel in a first direction (7 to 8) causing the blood to flow along the channel in a second direction (8 to 7).
However, Steckle teaches altering the internal volume of the first reservoir so as to cause blood to flow along the channel in a first direction (7 to 8) causing the blood to flow along the channel in a second direction (8 to 7).
The reasons for combining and motivation are the same as recited in the rejection of claims 1, 14, 15, and 20 regarding reciprocating viscometers.
Regarding claim 22, Merrill fails to disclose the step of providing a syringe containing a blood sample, the syringe functioning as the first reservoir.
However, Steckle teaches the step of providing a syringe (35) containing a blood sample, the syringe functioning as the first reservoir.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Steckle’s syringe as a first reservoir of Merrill. One of ordinary skill in the art would know using syringes as a convenient and easier means to carry blood in any lab tests.

Regarding claim 23, Merrill further discloses the first reservoir (12) has an internal volume in the range of about 1 to about 50 ml. (Col.3 – line 38- the cross section 6x10-8 cm2 and length of range of cm).
Merrill fails to disclose the step of altering the internal volume of the first reservoir comprises reducing the internal volume of the syringe by less than 100%.
However, Steckle teaches step of altering the internal volume of the first reservoir comprises reducing the internal volume of the syringe by less than 100%.
The reasons for combining and motivation are the same as recited in the rejection of claim 1, 14, 15, 20, and 21 regarding reciprocating viscometers.
Regarding claim 24, Merrill further discloses the first reservoir (12) has an internal volume in the range of about 1 to about 50 ml. (Col.3 – line 38- and col.4 line 1)
Merrill fails to disclose the step of altering the internal volume of the first reservoir comprises reducing the internal volume of the syringe by at least about 20% within about 1 to about 60 second.
However, Steckle teaches altering the internal volume of the first reservoir comprises reducing the internal volume of the syringe by at least about 20% within about 1 to about 60 second.
Regarding claim 25, Merrill disclose blood is caused to flow along the channel at least about 3 minutes (Col.4 line 18).
Merrill fails to disclose it is in alternating directions.
However, Steckle teaches alternating direction (7 to 8 and 8 to 7).
The reasons for combining and motivation are the same as recited in the rejection of claim 1, 14, 15, 20, 21, and 23 regarding reciprocating viscometers.

Regarding claim 26, Merrill disclose blood is caused to flow along the channel s for at least about 3 minutes (Col.4 line 18).
Regarding claim 27, Merrill fails to disclose the step of tracking changes in rheological behavior of the blood as it clots.
Regarding claim 28, Merrill fails to disclose comprising the step of determining the rheological properties of the blood from the relationships between the apparent viscosity and the strain rate(s).
Regarding claim 29, Merrill further discloses the step of determining the rheological properties of the blood from the relationships between transient pressure and transient flow rate(s) (Col. 3 line 5).
Regarding claim 30, Merrill fails to disclose a known flow rate is imposed on the blood and the associated pressure differential is monitored (Col.3 – measuring height of blood column to determine pressure difference across bed).
Regarding claim 31, Merrill fails to disclose a known pressure differential is imposed on the blood and the associated blood flow rate is measured (Col.3 – measuring height of blood column to determine pressure difference across bed and Col. Line 5).
Regarding claim 32, Merrill further discloses the step of providing an electronic system for processing signals received from the device (Col.5 lines 25-35)
Regarding claim 33, Merrill further discloses the electronic system is configured to record and/or display relevant rheological information or clotting time, or the rheological properties that may be derived from the relationship between the apparent viscosity and the strain rate (Fig.3 and Col.5 lines 25-35).

Claims 2, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill and Steckle in view of Johns et al. (US 20100139375 A1, “Johns”).
Regarding claim 2, Merrill further discloses the channel (14, 16, lower portion connected to 22) having a plurality of sub-sections (14, 16, lower chamber).

However, Johns teaches each sub-section having a substantially constant cross-section and being provided with a respective differential pressure apparatus for determining a pressure differential across at least a portion of that sub-section, the sub-sections being of different cross-sectional areas. (FIG.8 and ¶0110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different sub-sections with constant cross sections as taught by johns for Merrill viscometer. One of ordinary skill in the art would know multiple sequentially strain rates as one of the options for more accurate measurement of blood viscosity, blood velocity increases in each successive section and blood strain rates consequently increase. For each section, an apparent viscosity can be computed from the pressure drop measurements, diameters and flow rates. If the apparent viscosity increases from section to section, the blood is below incipient the clotting point. If the apparent viscosity decreases from section to section, the blood coagulation has proceeded beyond the initial clotting point (as suggested by John- ¶0110).
Regarding claim 14, Merrill in Fig.2 discloses a device (10) for determining the rheological properties of blood (at least abstract), the device (10) comprising: a channel (14) having at least one channel sub-section (16), an apparatus (not shown) for determining a pressure differential (Col.3 lines 20-29 – determining height of blood column to measure pressure difference across bed) along at least a portion of the sub- section of the channel (16) ; a first reservoir (12) that is adapted to be located at a first end (26) of the channel (14) and to be placed in fluid communication with the channel (14), a second reservoir (40) that is adapted to be placed in fluid communication with the first reservoir (12 ) via the channel (14), means (34) 
Merrill fails to disclose that channel has an increasing or decreasing cross-section, the first reservoir being of variable internal volume; the second reservoir being of variable internal volume; and means for varying the volume of the first reservoir, such that when the first and second reservoirs are in fluid communication with the first and second ends of the channel respectively, blood may be caused to flow along the channel in alternating directions. 
However, Steckle teaches a device for measuring rheological parameters of a given sample that the first reservoir (35) being of variable internal volume (piston 30 changes the volume); the second reservoir (15) being of variable internal volume (using piston 10); such that when the first (35) and second (15) reservoirs are in fluid communication with the first (45) and second ends (25) of the channel (50) respectively, blood may be caused to flow along the channel in alternating directions (7 and 8- ¶0021).
The reasons for combining and motivation are the same as recited in the rejection of claim 1.
Merrill and Stackle fail to disclose that channel has a decreasing or increasing cross-section.
However, Johns teaches each sub-section having a substantially constant cross-section and being provided with a respective differential pressure apparatus for determining a pressure differential across at least a portion of that sub-section, the sub-sections being of different cross-sectional areas with decreasing or increasing cross- section. (FIG.8 and ¶0110).
 The reasons for combining and motivation are the same as recited in the rejection of claim 2.


Regarding claim 19, Merrill fails to disclose the apparatus determines a pressure differential along a portion of the channel having an increasing or decreasing cross-section.
However, Johns teaches in fig.8 an increasing or decreasing cross-section.
The reasons for combining and motivation are the same as recited in the rejection of claim 2.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill and Steckle in view of Spaid et al. (US 20030182991 A1, “Spaid”).

Regarding claim 3, Merrill fails to disclose the internal diameter of the at least one sub-section is in the range of about 150 to about 3000 micron.

However, Spaid in ¶0068 teaches the internal diameter of the at least one sub-section is in the range of about 150 to about 3000 micron.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Spaid’s micron range for Merrill’s channel of device to measure blood viscosity. One of ordinary skill in the art would know smaller devices need less volume of patient blood and provide faster results because of shorter time required for the measurements in such micro scales.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill and Steckle in view of Franano (US 20140296615 A1, “Franano”).

Regarding claim 10, Merrill fails to disclose one or both of the first and second reservoirs is provided by an elastic body.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Franano’s elastic body for Merrill’s reservoirs. One of ordinary skill in the art would know the elastic materials are more flexible and therefore more convenient to be used in medical syringes.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill and Steckle in view of Larson (US6575019B1, “Larson”).

Regarding claim 12, Merrill fails to disclose the device comprises a first section including electromechanical parts and associated electronics, and a second section comprising portions for introducing and handling blood in the device.
Steckle teaches portions for introducing blood in the device. (Syringe 35 to introduce sample that can be any fluid such as blood). 
Larson teaches in Fig.24 a first section including electromechanical parts (actuator 26) and associated electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Larson’s electromechanical devices for moving Steckle’s syringe to introduce blood in Merrill’s device. One of ordinary skill in the art would know using electromechanical tools as a convenient and controllable means for moving portions and therefore makes performance of measuring devices more accurate.

Regarding claim 13, Merrill further discloses the second section of the device (40) is below the first section (12) and is disposable.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill and Steckle in view of Irani (US 20050087001 A1, “Irani”).
Regarding claim 12, Merrill fails to disclose the device comprises a first section including electromechanical parts and associated electronics, and a second section comprising portions for introducing and handling blood in the device.
However, Irani teaches in ¶0025 electromechanical parts (push-pull pumps) and associated electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irani’s electromechanical devices to introduce and reciprocally moving blood in Merrill’s device. One of ordinary skill in the art would know using electromechanical tools as a convenient and controllable means for moving portions and therefore makes performance of measuring devices more accurate.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill and Steckle in view of Tsubouchi (US 20190070352 A1, “Tsubouchi”).

Regarding claim 27, Merrill fails to disclose the step of tracking changes in rheological behavior of the blood as it clots.
However, Johns Tsubouchi in ¶0075 teaches the step of tracking changes in rheological behavior of the blood as it clots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tsubouchi’s method step of tracking rheological behavior of the blood as it clots for method of using Merrill’s device. One of ordinary skill in the art would know monitoring change in a blood condition as it cots is important and desirable to be inspected and makes any blood inspecting device more useful.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill and Steckle in view of Fixot (US3911728A, “Fixot”).
Regarding claim 27, Merrill fails to disclose the step of tracking changes in rheological behavior of the blood as it clots.
However, Johns Fixot in figure 3 teaches the step of tracking changes in rheological behavior of the blood as it clots (Col.3 lines 59-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fixot’s method step of tracking rheological behavior of the blood as it clots for method of using Merrill’s device. One of ordinary skill in the art would know monitoring change in a blood condition as it cots is important and desirable to be inspected and makes any blood inspecting device more useful.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill and Steckle in view of Dennise et al. (US 8450078 B2, “Dennise”).

Regarding claim 28, Merrill fails to disclose the step of determining the rheological properties of the blood from the relationships between the apparent viscosity and the strain rate(s).
However, Dennise in Col.4 lines 22-23 teaches the step of determining the rheological properties of the blood from the relationships between the apparent viscosity and the strain rate(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the rheological properties of the blood from the relationships between the apparent viscosity and the strain rate(s) as taught by Dennise for Merrill’s device. One of ordinary skill in the art would know considering the correlation between stress and strain rates to calculate viscosity makes the results more accurate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856